DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amended claims page submitted May 13, 2021 is to be amended as follows:	a) In claim 5 lines 3-4, please change “processing value comprises at least one of a data resolution value; a data compression value; or a data statistical analysis value.” to -- processing value comprises at least one of a data resolution value, a data compression value, or a data statistical analysis value.--.
b) In claim 11 lines 2-5, please change “comprises at least one of a sensor having data storage capability; a data collector having data storage capability; a portable device at least intermittently present in the industrial environment; a regional network storage location; or a global network storage location.” to -- comprises at least one of a sensor having data storage capability, a data collector having data storage capability, a portable device at least intermittently present in the industrial environment, a regional network storage location, or a global network storage location.--.

Response to Arguments
3.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed May 13, 2021, with respect to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections have been fully considered and are persuasive in 

Allowable Subject Matter
4.	Applicant cancelled claims 8, 16, and 20.
5.	Claims 1-7, 9-15, 17-19, and 21-23 are allowed.
6.	Claims 1-7, 9-15, 17-19, and 21-23 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Mathur (U.S. Pat. Pub. 2016/0054951) fails to anticipate or render obvious an apparatus, comprising: a network coding structured to provide at least one network coding value in response to the plurality of sensor data values and the data storage profile, and wherein the sensor data storage implementation circuit is further configured to store at least a portion of the plurality of sensor data values further in response to the at least one network coding value, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 10 is allowed because the closest prior art, Mathur (U.S. Pat. Pub. 2016/0054951) fails to anticipate or render obvious a system comprising: wherein the controller further comprises a network coding circuit structured to provide at least one network coding value in response to the plurality of sensor data values and the data storage profile, and wherein the sensor data storage implementation circuit is further structured to store at least a portion of the plurality of sensor data values further in response to the at least one network coding value, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
Claim 17 is allowed because the closest prior art, Mathur (U.S. Pat. Pub. 2016/0054951) fails to anticipate or render obvious a method, comprising: providing at least one network coding value in 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.